PER CURIAM.
In this appeal the state concedes, and we agree, that the trial court erred in imposing 6-year sentences in excess of the statutory maximum allowed for third degree grand theft. Section 958.04(2), Florida Statutes (1991), limits youthful offender sentences to six years, or the maximum sentence for the offense committed, whichever is less. The court’s 6-year sentence here exceeded the 5-year maximum sentence for third degree grand theft. See §§ 775.082(3)(d) and 812.014(2)(c), Fla.Stat. (1991). We reverse the sentence and remand, therefore, with instructions to reduce defendant’s sentence to the statutory maximum. We affirm on all other issues.
*700AFFIRMED IN PART AND REVERSED IN PART WITH DIRECTIONS.
DOWNEY, STONE and FARMER, JJ., concur.